Citation Nr: 0804809	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-41 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Air Force from May 1977 to September 1977, and 
in the United States Army from October 2001 to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Waco, Texas, Regional Office (RO) that in pertinent part 
granted service connection for post-traumatic stress 
disorder, assigning a 50 percent disability rating effective 
from January 25, 2005.  The veteran ultimately perfected an 
appeal as to the disability evaluation assigned.  


FINDINGS OF FACT

Since filing his claim for service connection, the veteran's 
post-traumatic stress disorder has been manifested by 
recurrent nightmares and intrusive memories of the traumatic 
incidents in service, emotional numbing, decreased capacity 
for intimacy, intense anger, repeated nocturnal awakening, 
irritability, hypervigilance, problems with interpersonal 
relationships including strained family relationships, and an 
inability to socialize outside of the family or work directly 
with others, particularly due to irritability, anger and 
depression.  Reduced reliability and productivity; suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful situations, and/or 
an inability to establish and maintain effective 
relationships are not shown.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met 
or approximated at any time since the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2005.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional notice letters.

With respect to the duty to assist, VA has obtained any 
available VA and private medical treatment records and 
afforded the veteran psychiatric examinations pertaining to 
his post-traumatic stress disorder in April 2005 and June 
2006, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claim at this time.


Increased Rating for Post-traumatic Stress Disorder 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In such cases, separate ratings may be assigned for separate 
periods based on the facts found, a practice known as 
"staged" ratings.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's service-connected post-traumatic stress 
disorder has been evaluated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  For a 50 percent 
rating under this criteria, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

The veteran contends that his post-traumatic stress disorder 
warrants a disability evaluation greater than 50 percent and 
argues that the evidence demonstrates an increase in severity 
since he filed his claim for service connection in January 
2005.  

There is no question that the veteran has recurrent 
nightmares and intrusive memories of the traumatic incidents 
in service that precipitated his post-traumatic stress 
disorder, namely his participation as a radiology specialist 
and in morgue operations at Landsthul Army Hospital in 
Germany, working closely with both dead and wounded soldiers 
returning from the wars in Afghanistan and Iraq.  He has 
reported an inability to continue working as a radiology 
technician, or enter a hospital.  He is also noted to have 
become increasingly socially isolated, being only able to 
work alone in his current job.  The veteran reports problems 
with interpersonal relationships, including strained family 
relationships and an inability to socialize outside of the 
family, particularly due to irritability, anger and 
depression.  The veteran also has reported experiencing 
emotional numbing, decreased capacity for intimacy, intense 
anger, repeated nocturnal awakening, irritability, and 
hypervigilance.  Although he has exhibited these obvious 
manifestations of his post-traumatic stress disorder, the 
record simply does not reflect the suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as irritability, with periods 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or work-like setting), and/or 
an inability to establish and maintain effective 
relationships that would support a rating in excess of 50 
percent under Diagnostic Code 9411.  

Specifically, there is no documentation, clinical or 
otherwise, of suicidal ideation, or obsessional rituals.  The 
veteran has never been described as being a danger to himself 
or others.  He had no suicidal or homicidal thoughts upon 
examination in April 2005.  Although he was said to have such 
thoughts upon examination in June 2006, it was specifically 
noted that he had no intention to act on them.  Further, no 
classic obsessions or compulsions were found upon examination 
in June 2006.  By the same token, there has been no 
indication of illogical, irrelevant or obscure speech.  In 
the clinical settings, the veteran was clearly able to 
explain his history and the nature of his complaints in a 
logical and coherent manner.  For example, in the April 2005 
VA psychiatric evaluation, the veteran's thought processes 
were logical and goal directed.  Speech was fluent and 
articulate; insight was intact, although with compromised 
judgment.  He was further described as oriented to all four 
spheres.  VA psychiatric evaluation in June 2006 found the 
veteran oriented to time, place and person.  There was no 
impairment of thought process or communication.  Speech was 
entirely within normal limits, with no irrelevant, illogical 
or obscure speech patterns.  There has been no evidence of 
disorganized thinking in the treatment records.  Upon 
examination, he has always described as oriented to person, 
place, and time.  Without exception, the veteran has never 
been described as neglectful of his personal appearance and 
hygiene.  In the June 2006 VA examination, his ability to 
maintain minimal personal hygiene and other basic activities 
of daily living was described as good.  

Near continuous panic has never been noted, clinically or 
otherwise.  It is noted, however, that the veteran described 
persistently recurring anger and depressed mood in the June 
2006 VA examination; he indicated, in fact, that his marriage 
was strained to the point that his wife has thought about 
leaving him because of his ill-temper.  His anger and 
depression, however, have never been shown to affect his 
ability to function independently, appropriately, and 
effectively.  Moreover, he has continued to live with his 
wife and their two children since filing his claim for 
benefits.  In that time, the record shows that he has 
effectively maintained a continuous schedule of medical 
appointments in the treatment of his various disabilities, 
and has functioned appropriately during those appointments.  
He has also maintained full time employment, and according to 
the June 2006 VA examination, he has taken off only 5 or 6 
days in the past year.  There is no recent documentation of 
difficulty therewith being attributed to his post-traumatic 
stress disorder.  

Regarding difficulty in adapting to stressful circumstances, 
it is noteworthy that the veteran has appeared at two 
examinations, and several therapy sessions in the pursuit of 
his claim, and has steadfastly pursued treatment for his 
various service-connected and nonservice-connected disorders.  
Moreover, the veteran has been able to make adjustments in 
the family and work setting.  He has attempted to compensate 
for his ill-temper in raising his two children, one of whom 
has a debilitating illness.  Once again, he continues to work 
through a problematic marital relationship.  Although he 
states that he is no longer able to work in a hospital 
setting, he has obtained and adapted to suitable employment 
working alone in construction.  In the words of the June 2006 
VA examiner, the veteran is functional, but struggling.  
Although he may have some difficulty in establishing and 
maintaining effective work and social relationships, there is 
no demonstration of a complete inability to establish or 
maintain effective relationships.  Once again, it is 
noteworthy that he is working through problematic family 
relationships, and continues full employment.  The criteria 
for establishing entitlement to a 70 percent rating are not 
shown by the evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 40 on several occasions in the VA treatment 
records as well as in the April 2005 VA examination.  There 
were no specific explanations given for these GAF 
assignments.  On the other hand, the veteran was assigned a 
GAF score of 52 in the June 2006 examination.  That examiner 
noted that although the veteran had been given a 40 GAF 
repeatedly in his treatment, he "actually falls according to 
the GAF guidelines given in DSM-IV-TR, more accurately in the 
low end of the 51 to 60 range, "probably 52," in that he 
reports having few friends that he still engages with, he has 
conflicts with his family, and he is having some difficulties 
with work although he is employed."  According to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF scores between 41 and 50 represent "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job)."  GAF scores of 51 to 60 
generally reflect some "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)." American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV). 

GAF scores are not conclusively dispositive as to the 
veteran's level of impairment, but are merely parts of a 
whole body of evidence that must be and has been considered 
in arriving at a decision.  As detailed above, VA examination 
and outpatient treatment records fail to reflect behavior 
indicative of the low GAF score of 40 enumerated above.  
Specifically, illogical, obscure, or irrelevant speech; the 
avoidance of friends and family; suicidal ideation; severe 
obsessional rituals; frequent shoplifting; few friends; or 
inability to keep a job have not been shown to be among the 
veteran's manifestations of post-traumatic stress disorder.  
The Board must conclude, therefore, that the narratives 
contained within the examination and treatment records 
themselves are more probative of the veteran's level of 
impairment from his post-traumatic stress disorder, than is 
the GAF score that was assigned in conjunction with his 
treatment or the April 2005 VA examination.  Moreover, the 
well-reasoned explanation offered in the June 2006 VA 
examination report as to why a GAF score of 52 is more 
appropriate in the assessment of the veteran's psychiatric 
impairment is entirely consistent with the veteran's overall 
level of impairment.  

Since filing his claim for service connection, the veteran's 
post-traumatic stress disorder has been manifested by 
recurrent nightmares and intrusive memories of the traumatic 
incidents in service, emotional numbing, decreased capacity 
for intimacy, intense anger, repeated nocturnal awakening, 
irritability, hypervigilance, problems with interpersonal 
relationships including strained family relationships, and an 
inability to socialize outside of the family or work directly 
with others, particularly due to irritability, anger and 
depression.  The current 50 percent rating for post-traumatic 
stress disorder contemplates such occupational and social 
impairment.  The medical record in this case substantiates no 
more than this level of post-traumatic stress disorder 
impairment.  Most if not all of the symptoms listed in the 
rating criteria for a 70 percent rating are absent in this 
case and the post-traumatic stress disorder disability 
picture more nearly approximates the criteria for a 50 
percent rating, than a 70 percent rating.

Given further that the symptomatology associated with the 
veteran's post-traumatic stress disorder has not differed 
significantly since the filing of his claim (as noted in the 
reports of the 2005 and 2006 VA examinations) the Board finds 
no reason to assign a rating other than 50 percent for any 
segment or stage since the award of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Accordingly, the Board finds that the veteran has been most 
appropriately evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 50 percent.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

The Board has considered whether the veteran's claim should 
be referred for a rating for based on considerations outside 
the schedular rating criteria.  However, the evidence does 
not show that the service-connected disability has presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Although the evidence shows some limitations due to the 
service-connected PTSD, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected PTSD, or that the PTSD itself has 
caused interference with employment to a degree greater than 
that contemplated by the regular schedular standards that are 
based on the average impairment of employment.  In view of 
these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criterion adequately contemplates the nature and 
severity of the veteran's service-connected PTSD. 



ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder is denied.  




_________________________________________________
M. E. LARKIN
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


